   8:19-cv-00037-RFR-SMB Doc # 47 Filed: 01/25/21 Page 1 of 2 - Page ID # 164




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 BOBBY SELEGRATH, as Individuals; FAITH
 SELEGRATH, as Individuals; and BOBBY
 SELEGRATHJR, as Individuals;                                                            8:19CV37

                             Plaintiffs,                                    THIRD AMENDED FINAL
                                                                             PROGRESSION ORDER
             vs.

 MA & PA TRUCKING, LLC, and SY
 FRANCIS KOPPEN,

                             Defendants.

       A Telephone Conference was held in this matter on January 25, 2021 regarding the parties’
Joint Motion to Continue Pretrial Conference and Extend Progression Deadlines. (Filing No. 43.)
In accordance with the matters discussed at the Conference,

        IT IS ORDERED that the provisions of the Court's earlier final progression orders remain
in effect, and in addition to those provisions, the following shall apply:

         1)        The telephonic conference presently scheduled for June 14, 2021 is canceled.

         2)        A status conference to discuss the status of case progression, the parties’ interest
                   in settlement, and pretrial conference and trial setting will be held by telephone
                   with the undersigned magistrate judge on September 13, 2021 at 11:00 a.m. Case
                   conference instructions are found at (Filing No. 39).

         3)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          July 16, 2021
                            For the defendant(s):                          August 30, 2021

         4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                   trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                   (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          July 26, 2021
                            For the defendant(s):                          September 10, 2021



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00037-RFR-SMB Doc # 47 Filed: 01/25/21 Page 2 of 2 - Page ID # 165




   5)     The deposition deadline is October 15, 2021.

              a. The maximum number of depositions that may be taken by the plaintiffs as
                 a group and the defendants as a group is 20.

              b. Depositions will be limited by Rule 30(d)(1).

   6)     The deadline for filing motions to dismiss, motions for summary judgment and
          motions for judgment on the pleadings.

          As per the discussions held with the parties, they do not anticipate the filing of
          motions for summary judgment.

   7)     The deadline for filing motions to exclude testimony on Daubert and related
          grounds is October 15, 2021.

   8)     Motions in limine shall be filed seven days before the pretrial conference. It is not
          the normal practice to hold hearings on motions in limine or to rule on them prior
          to the first day of trial. Counsel should plan accordingly.

   9)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   10)    All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge, including all requests for changes of trial dates.
          Such requests will not be considered absent a showing of due diligence in the timely
          progression of this case and the recent development of circumstances, unanticipated
          prior to the filing of the motion, which require that additional time be allowed.
   Dated this 25th day of January, 2020.
                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
